Citation Nr: 0306236	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-09 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of funding fee of $3480 on a VA 
guaranteed home loan.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
May 31, 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim seeking 
entitlement to refund of the VA funding fee of $3480 that was 
paid on the veteran's recent VA home loan.  


FINDINGS OF FACT

1.  The veteran purchased real estate with a VA guaranteed 
loan, and he paid a VA funding fee of $3480; the transaction 
was completed on April 30, 1999;.

2.  The veteran was on active military service until June 1, 
1999.  

3.  In January 2000, the veteran was granted compensation for 
a service-connection disability and assigned a 20 percent 
rating, effective June 2, 1999.  


CONCLUSION OF LAW

The veteran's funding fee of $3480 on his VA guaranteed home 
loan can not be waived.  38 U.S.C.A. § 3729 (a) (1), (c), 
(West Supp. 2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran submitted his claim for service connection on 
February 22, 1999.  

A copy of the veteran's mortgage shows that he settled on the 
property he purchased on April 30, 1999.  The VA funding fee 
was reported as $3480.  

In a January 2000 rating decision, the veteran was granted 
service connection for a number of disabilities and assigned 
a 20 percent rating effective June 2, 1999.  

In a March 2000 notice of disagreement, the veteran alleged 
that he was not told he could receive a refund on his funding 
fee if he had been declared eligible for service connection a 
month earlier.  He asserted that he could have waited a month 
to wait to close on his loan.  

In a March 2000 document, the veteran alleged that he closed 
on the property in question while on terminal leave on April 
29, 1999, and actually retired on June 1, 1999.  

In a December 2000 statement, the veteran stated that he 
started terminal leave from the Air Force on March 8, 1999.  
He stated that he had accumulated 66 days of unused leave 
which he was taking prior to his effective retirement date of 
June 1, 1999.  He indicated that before March 8, he had 
completed all of his outprocessing.  He wrote that on January 
15, 1999, he had accepted a position with a telecommunication 
company with an effective start date of March 15, 1999.  

A letter was received in January 2002 from the Wells Fargo 
Home Mortgage.  The letter states that at the time of the 
veteran's closing on April 30, 1999, he was eligible for full 
VA guaranty and therefore able to purchase a home under the 
VA guidelines.  It pointed out that the certification was 
returned from the VA stating that the veteran did not receive 
any disability, and as a result was charged a funding fee of 
2% or $3480.  

In the veteran's December 2001 substantive appeal, he pointed 
out that he was advised by his banker and real-estate agent 
that since he had submitted his disability paperwork, it 
would be a matter of waiting for the VA assessment of his 
disability, and that he would have the funding fee rescinded 
once it was approved.  He stated that if the details been 
clear to his banker and real-estate agent, they would have 
been willing to delay the closing for 32 days and provide 
alternative solutions to ensure that he would receive the 
funding fee refund.  He stated that when he started his 
terminal leave in March 1999, he had completed all of his 
retirement out-processing.  

The veteran was afforded a hearing before a Board member in 
October 2002.  He testified that it was stipulated on his 
funding fee that if he received his disability rating, the 
funding fee would be waived.  He testified that when he left 
the Air Force in March 1999, he had to do all his 
administrative work to leave the military.  He stated that 
when he left Andrews Air Force Base on March 8, his military 
service was effectively done at that time.  


Analysis

The law regarding the veteran's loan fee is set out at 
38 U.S.C.A. § 3729:

(a) (1) Except as provided in subsection (c), a fee shall be 
collected from each person obtaining a housing loan 
guaranteed, insured, or made, and each person assuming a loan 
to which section 3714 of this title applies.  No such loan 
may be guaranteed, insured, made, or assumed until the fee 
payable under this section has been remitted to the 
Secretary. 

(c) Waiver of fee. A fee may not be collected under this 
section from a veteran who is receiving compensation (or who, 
but for the receipt of retirement pay, would be entitled to 
receive compensation) or from a surviving spouse of any 
veteran (including a person who died in the active military, 
naval, or air service) who died from a service-connected 
disability.  38 U.S.C.A. § 3729 (West Supp. 2002).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.

While the Board is sympathetic to the veteran's claim, the 
law is quite specific on the matter of waiver of funding 
fees.  Under 38 U.S.C.A. § 3729, the funding fee can only be 
waived for a veteran if he was actually receiving 
compensation at the time he incurred the funding fee.  In 
this case, the veteran closed on his house (and paid the 
funding fee) on April 30, 1999, but did not start receiving 
compensation until June 2, 1999 (a January 2000 rating 
decision granted service connection effective June 2, 1999).  

The veteran's DD-214 shows that he was in the Air Force until 
June 1, 1999.  While the veteran asserts that he started 
terminal leave from the Air Force on March 8, 1999, he was 
still on active duty until June 1, 1999, regardless of 
whether he was on leave or not.  The veteran can not be 
granted service connection until the day following separation 
from service, and he was not separated from service until 
June 1, 1999.  Regardless of whether the veteran was advised 
that he could have his funding fee waived, the law in this 
matter is quite specific.  As the veteran did not begin 
receiving compensation until after his funding fee was 
incurred, his claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

As a final matter, it is noted that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted. 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  

While it is unclear whether the RO has specifically addressed 
this new legislation with regard to the veteran's claim, by 
virtue of the November 2001 statement of the case, the 
appellant had been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  Again, where, as here, the law is dispositive, the 
appeal must be terminated or denied as without legal merit. 
Sabonis, 6 Vet. App. 426 (1994).  As such, even if 
applicable, further development consistent with the dictates 
of the VCAA would not result in a different outcome of this 
matter. 







ORDER

Waiver of a funding fee of $3480 on a VA guaranteed home loan 
is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

